IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


RE: APPEAL OF MARPLE NEWTOWN                :   No. 384 MAL 2019
SCHOOL DISTRICT FROM THE                    :
DETERMINATION OF THE BOARD OF               :
ASSESSMENT APPEALS OF DELAWARE              :   Petition for Allowance of Appeal
COUNTY, PENNSYLVANIA REGARDING              :   from the Order of the
DATE OF BREACH OF COVENANT                  :   Commonwealth Court
RELATING TO THE PROPERTIES                  :
LOCATED AT THE INTERSECTION OF              :
ROUTE 252 AND GOSHEN ROAD,                  :
NEWTOWN TOWNSHIP, COUNTY OF                 :
DELAWARE, PENNSYLVANIA OWNED BY             :
ASHFORD LAND COMPANY, LP                    :
                                            :
                                            :
PETITION OF: ASHFORD LAND                   :
COMPANY, LP                                 :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of December, 2019, the Petition for Allowance of Appeal

is DENIED.